Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 01/10/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 01/10/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noji et al. (2015/0122993 A1).

Regarding claim 1, Noji discloses a metrology apparatus (figs. 1-5), comprising: 
plurality (two or more) measuring apparatus [pars. 0661-6662 and 0664] include a first measuring apparatus; and a second measuring apparatus [pars. 0196-199]; 
plurality (two or more) XYθ substrate stages and/or M1 and M2 [pars. 0205, 0323, 0413] and/or tables [par. 0327] include a first substrate stage configured to hold a first substrate or a second substrate; and a second substrate stage configured to hold the other of the first substrate or and/or the second substrate; 
first and second transportation units (i.e. 16.14 and 14.12) [pars. 00325 and 0327] include a first substrate handler configured to handle the first substrate and/or the second substrate; and a second substrate handler configured to handle the first substrate and/or the second substrate, 
wherein the first substrate is loaded from a first FOUP (Front-Opening Unified Pod), a second FOUP or a third FOUP, and wherein the second substrate is loaded from the first FOUP, the second FOUP or the third FOUP [pars. 0275, 0365 and 1094], 
Noji discloses plurality (two or more) measuring apparatus includes an alignment measuring system [pars. 0661-6662 and 0664] [pars. 0196-199] that anticipates limitations such as, wherein the first measuring apparatus is an alignment measuring apparatus [par. 0369] comprising a first alignment sensor system to 
Further Noji discloses a light-exposure apparatus and/or film formation apparatuses [pars. 0279, 1095-1096] that is use for measuring and inspecting defects on a substrate and various thin film parameters including optical characteristics and other parameters that anticipates limitations such as, wherein the second measuring apparatus is a level sensor, a film thickness measuring apparatus or a spectral reflectance measuring apparatus.
As to claims 2 and 3, Noji also discloses a transportation system [pars. 0216, 0228, 0275, 0367] that anticipates limitations such as, comprising a substrate stage positioning system to move each of the first substrate stage and the second substrate stage in a planar area of movement, 
Noji further discloses that various cables connected to movable parts performing X, Y and .theta.  motions are clamped by cable bears each held on the X stage and the Y stage [pars. 0286] that anticipates limitations such as wherein a first cable connection is provided between the first substrate stage and a first cable connection support, and a second cable connection is provided between the second substrate stage and a second cable connection support, wherein at a first side of the planar area of movement a first linear guide is provided to guide the first cable connection support, and wherein at a second side of the planar area of movement, opposite to the first side, a second linear guide is provided to guide the second cable connection support (claim 2); implicitly the various cables function and implemented such as, wherein the first linear guide and the second linear guide extend in the same connection cable guide direction (claim 3).
As to claims 10-15, Noji also discloses metrology apparatus (fig. 1), comprising: a transportation system [pars. 0216, 0228, 0275, 0367], XY stage/plurality stages/plurality of tables (fig. 5)[pars. 0279, 294-296, 0325, 0327], plurality of chambers/cassettes/FOUP (i.e. main chamber and others), alignment system (fig. 3)(i.e. pre-aligner)[pars. 0286, 0306 and 0365] that anticipates and function as, a first station/chambers/cassette; and a second station/chambers/cassette, wherein the first substrate stage and/or the second substrate stage are arranged to move to the first station/chambers/cassette and the second station (claim 10); wherein the first station and/or the second station comprises an overlay sensor to measure overlay between projected patterns on a the substrate (claim 11); wherein a third station is arranged next to the second station at a side opposite to the side where the first station is arranged (claim 12); wherein a structure of the first station/chambers/cassette, the second station and/or the third station is designed to selectively add an alignment measuring apparatus/alignment system, a level sensor, a film thickness measuring apparatus/detection system, a spectral reflectance measuring apparatus, a laser ablation unit and/or an overlay sensor (claim 13); and wherein the second station included in plurality of chambers/cassette comprises a second alignment sensor system to measure positions of a second number of alignment marks on a substrate supported by the first substrate table and/or the second substrate table (claim 14); and Noji also discloses alignment control method that include plurality alignment mark(s) for easy detection [par. 0795 and 0798] such as, wherein the first number of .

Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibazaki (2010/0157274 A1).

As to claims 16 and 20, Shibazaki discloses an alignment measuring apparatus/method to measure positions of alignment marks on a substrate is included in an exposure apparatus that is equipped with a fine movement stage used in a lithography process to produce electronic devices such as a semiconductor device and the like (figs. 1-25)(see abstract), the apparatus comprising: 
plurality and/or multiple alignment systems (AL1, AL21, to AL24, as shown in (fig. 4) [par. 0056], encoder systems and a laser interferometer system for displacement measurements [par. 0065] that anticipates limitations such as, a first station (i.e. 200), comprising: a first alignment sensor system to measure positions of a first number of alignment marks/diffraction grating of grating RG [par. 0151] on a substrate, and a first level sensor to measure a height map of an upper surface of the substrate; a second station (i.e. 300), comprising: a second alignment sensor system to measure positions of a second number of alignment marks on a substrate, and a second level sensor to measure a height map of an upper surface of the substrate; and 

Shibazaki also discloses fine movement stage position measurement system/stage drive system and wafer stage positioning system [pars. 0150 -151] (fig. 3) anticipates limitations such as, a movable substrate table constructed to hold a substrate, wherein the substrate table is arranged to move to the first station and the second station.
For the purpose of clarity, the method claim 20 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus claim 16 as rejected above as being anticipated by Shibazaki.
As to claims 17-18, Shibazaki also discloses exposure apparatus (100) that is equipped with an exposure station (exposure processing section) 200 placed close to the end on the -Y side of a base board 12 [pars. 0047-52 and 0126], that is use in a alignment measuring apparatus that is implementing limitations such as, wherein the first and/or second station further comprises a film thickness measuring apparatus (the degree of flatness of the upper surface), a spectral reflectance measuring apparatus, a laser ablation unit and/or an overlay sensor (claim 17); and wherein a structure of the first and/or second station (i.e. 200/300) is designed to selectively add the film thickness measuring apparatus, the spectral reflectance measuring apparatus, the laser ablation unit and/or the overlay sensor to respectively the first and/or second station (claim 18)
As to claim 19, Shibazaki also discloses exposure apparatus (100) comprising diffraction grating of grating RG [par. 0151] and/or plurality alignment mark(s) for easy detection [par. 0795 and 0798] anticipates wherein the first number of alignment marks is substantially smaller than the second number of alignment marks.






 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noji et al. (2015/0122993 A1).

As to claims 4-9, Noji teaches of the features of claim 1 as applied to claim 2, comprising a transportation system [pars. 0216, 0228, 0275, 0367] that anticipates limitations such as, comprising a substrate stage positioning system to move each of the first substrate stage and the second substrate stage in a planar area of movement; Laser interference measurement system for position measurement/detection [pars. 0214 and 0279], and holding apparatus (14.13) [par. 0322]/a robot/a robot hand [pars. 0338, 0340 and 0348] function as a mechanism for substrate handler to load and/or unload a substrate on the substrate stage/table. 
Noji fail to teach the constructional/structural changes in the metrology/system of claim 1, as that claimed by Applicants claims 4-9, such as, wherein the first linear guide and the second linear guide are linear magnetic support guides (claim 4); wherein each of the first substrate stage and the second substrate stage is supported by a positioning module that is movable over a planar positioning surface defining the planar area of movement (claim 5); wherein at a third side of the planar area of movement, the first and comprising a position measurement system to determine a position of the first and second substrate stages (claim 9).
However, even though, Noji fail to teach the constructional/structural changes in the device of claim 1, as that claimed by Applicants claims 4-9, the constructional/structural changes are considered obvious design variation and alternatives in view of Noji teaching above, since it well settled that the application or use of a known process/machine to another machine/process or variation of the machine/process for the purpose to achieve the same results is deem obvious, note International Co. v. Teleflex Inc., 82 US PQ2d 1385 (U.S. 2007) 127 SCt 1727.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Noji with the constructional/structural changes in the metrology/system of claim 1, as that claimed by Applicants claims 4-9, such as in the manner set forth in applicant's claims 4-9, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art metrology apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886